Citation Nr: 1759971	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-21 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a lumbosacral spine disorder. 

2.  Entitlement to a compensable rating for tinea cruris.  

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2016, this appeal was remanded for further evidentiary development.


FINDINGS OF FACT

1.  A February 2007 Board decision denied service connection for a lumbosacral spine disorder.  The Veteran did not appeal the decision to the United States Court of Appeals for Veterans Claims (Court).

2.  Evidence received since the February 2007 Board decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for a lumbosacral spine disorder.  

3.  In June 2017, the Agency of Original Jurisdiction (AOJ) was informed by the VA Medical Center (VAMC) that the Veteran refused, without good cause, to report to scheduled examinations for the claims seeking service connection for an acquired psychiatric disability and an increased rating for tinea cruris. 

4.  The Veteran does not have a diagnosis of PTSD in accordance with 38 C.F.R.     § 4.125(a).  Any diagnosed acquired psychiatric disorder is not related to his military service. 

CONCLUSIONS OF LAW

1.  The February 2007 Board decision that denied service connection for lumbosacral spine disorder is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence has not been received sufficient to reopen the claim of service connection for a lumbosacral spine disorder.  38 U.S.C. § 5108; 38 C.F.R. §§ 3.156(c).

3.  The claim for a compensable rating for tinea cruris is denied as a matter of law on the basis of his failure to report for VA medical examination.  38 U.S.C. § 5108; 38 C.F.R. §§ 3.156(c), 3.655.    

4.  The criteria to establish service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304, 3.307, 3.309, 3.384, 3.655.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veteran has not raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").


Regarding VA's duty to assist, the Veteran indicated that he had additional evidence to submit in support of his claims.  However, he failed to respond to multiple letters, including ones dated in May 2011, August 2012, and June 2017 (which was sent in pursuant to the Board's September 2016 remand instructions), requesting that he submit additional evidence and argument or identify records that VA could obtain on his behalf.  He also failed to report for VA examinations in June 2017 (which were scheduled pursuant to the Board's September 2016 remand instructions) scheduled in conjunction with his claims seeking service connection for an acquired psychiatric disorder and an increased rating for tinea cruris, and good cause for his failure to appear has not been shown.  As the duty to assist is not a one-way street, VA's assistance obligations are met.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board also finds that the relevant development requested by the Board's September 2016 remand was substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Standards and Analysis 

	New and Material Evidence Claim

Service connection was previously denied for a lumbosacral spine disability in a February 1998 rating decision.  The Veteran was informed of that decision in February 1998, including his right to appeal.  The Veteran submitted a timely notice of disagreement within a year of notification of the decision, and in February 1999, he submitted additional evidence.  A January 2000 statement of the case (SOC) continued to deny service connection for a lumbosacral spine disorder.  The Veteran filed a timely Substantive Appeal, VA Form 9, and in February 2007, the Board denied the Veteran's claim, based on a conclusion that there was no nexus between the Veteran's service and a current lumbosacral spine disability.  The Veteran did not appeal the February 2007 Board decision to the Court; thus, the decision became final.  38 U.S.C. § 7104; 38 C.F.R. §§ 20.1100.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108; 38 C.F.R.          § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

Since the February 2007 Board decision, the Veteran has claimed that there is more evidence which supports his claim for service connection for lumbosacral spine disorder.  The RO sent letters to the Veteran dated in May 2011, August 2012, January 2014, October 2016, and June 2017 requesting additional information regarding his low back claim; however, he has not submitted such evidence nor provided information sufficient for the VA to obtain the claimed evidence on his behalf. 

In June 2017, Social Security Administration (SSA) records were requested and a response received, which indicated that SSA did not have any records for the Veteran. 

As there has been no new and material evidence provided to support the Veteran's claim for a low back condition, the claim of service connection for a lumbosacral spine condition may not be reopened and the petition is denied.  

	Increased rating for tinea cruris 

The Veteran filed his claim for a compensable rating for tinea cruris in February 2011.  A VA examination was scheduled for March 2012 to assess the severity of his tinea cruris.  However, the record indicates that the Veteran failed to attend the examination without providing good cause.  The AOJ subsequently issued a rating decision, noting the Veteran's failure to report for the examination.  

The matter was remanded by the Board in September 2016 to obtain updated records and to provide the Veteran another opportunity to appear for a VA examination, as he had subsequently indicated he wished to appear for an examination.  An examination was scheduled for June 2017 to again assess the current severity of his tinea cruris.  However, the record again indicates that the Veteran failed to appear at the examination and did not provide good cause.  The AOJ subsequently issued a supplemental statement of the case noting the Veteran's failure to report for the necessary examination.  

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c), as appropriate.  38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, and 38 C.F.R.             § 3.655(c) applies to running awards, when the issue is continuing entitlement.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  38 C.F.R. § 3.655(a). 

The provisions of 38 C.F.R. § 3.655(b) provide that when a claimant fails to report for a necessary examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.  The provisions of 38 C.F.R. § 3.655(b) also provide that when a claimant fails to report for a necessary examination in conjunction with a claim for increase or a reopened claim for a benefit which was previously disallowed, the claim shall be denied.

In this case, the claim is seeking an increased rating for tinea cruris.  The Veteran has not presented good cause for his failure to report for scheduled VA examinations or requested other examinations.  38 C.F.R. § 3.655(a).  The record indicates that although the Veteran has changed addresses during the appeal, the notice was sent to his address of record at that time and he had notice of the examination scheduled in accordance with this claim and refused to appear.  The October 2016 correspondence from the VA informed him of the finding that he had refused to appear for the examinations and he has not disputed the finding.  The Veteran has not asserted that he failed to receive notice.

Additionally, in the July 2017 supplemental statement of the case, VA informed the Veteran that when a claimant, without good cause, fails to report for a necessary examination in connection with a claim for increase, the claim will be denied.  The Veteran has not presented any reason for his refusal to report for the scheduled June 2017 examination or suggested any willingness to report to future examinations. 
Pursuant to 38 C.F.R. § 3.655(b), when a claimant fails to report for a necessary examination scheduled in conjunction with a claim for increase the claim shall be denied.  Therefore, the claim for a compensable rating for tinea cruris must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b).

	Service Connection for an Acquired Psychiatric Disorder 

The Veteran also contends that service connection is warranted for an acquired psychiatric disorder, to include PTSD, as the condition was incurred due to stressful events during active duty service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a psychosis, as a chronic disease, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  For VA purposes, psychosis is defined as including several disorders, including a psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, and schizophreniform disorder.  38 C.F.R. § 3.384.

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with 38 C.F.R. § 4.125(a)), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f). 

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Regarding PTSD, the Board finds that the weight of the evidence is against a finding that the Veteran has a current PTSD diagnosis consistent with 38 C.F.R. § 4.125(a).  

Private treatment records from December 1993 reflect a diagnosis of major depressive disorder with psychotic features.  The clinician noted that the Veteran's diagnosis was related to "multiple somatic complaints."  The clinician did not connect the Veteran's diagnosis of major depressive disorder with psychotic features to his military service.  Private treatment records from September 2003 reflect a diagnosis of paranoid schizophrenia.  The clinician noted the diagnosis was related to his status post gunshot wound (which records reflect happened in 1992), ankle and lower back pain, as well as possible cardiac difficulties.  The clinician did not mention the Veteran's military service.  

VA treatment records from 2014 reflect that the Veteran requested a PTSD screening.  Records in July 2014 indicate that the PTSD screening was "positive"; however, the treatment provider did not subsequently diagnose the Veteran with PTSD and re-affirmed the diagnosis of schizophrenia.  Therefore, the Veteran's post-service treatment records do not reflect a confirmed diagnosis of PTSD in accordance with the DSM-5.  

Pursuant to the September 2016 remand, the Veteran was afforded an additional opportunity for a VA PTSD examination to determine the nature and etiology of the Veteran's psychiatric disorders, to include PTSD.  The record reflects, as stated above, the Veteran failed to report for the scheduled June 2017 VA examination.  It is noted that the VA made multiple attempts via U.S. mail at his address in both North Carolina and New Jersey, and a phone call.  The Veteran advised the VA that he would not communicate via the telephone and wanted all communications via U.S. mail.  The Board has not received any correspondence directly from the Veteran regarding his failure to report.  Notably, under 38 C.F.R. § 3.655, the failure to attend a VA examination without good cause will cause VA to evaluate an original service connection claim, such as this one, based on the other evidence of record.  The Board finds the Veteran's failure to attend the scheduled June 2017 VA examination was without good cause.   

The Veteran was scheduled for VA PTSD examinations in March 2012 and June 2017, neither of which did he report to and failed to provide good cause for failing to appear.  38 C.F.R. § 3.655.  Of note, the Veteran was scheduled for a VA PTSD examination in April 2017 in North Carolina, which he also did not appear for, but he no longer lived in North Carolina and therefore, he was rescheduled for the examination in June 2017 in New Jersey, where the record indicates the Veteran currently resides.  

To the extent that the Veteran offers his lay statements as evidence of a current PTSD diagnosis, such attempt fails.  The Veteran, as a lay person, is competent to report any observable psychiatric symptoms he has experienced; however he is not competent to diagnose PTSD, or any other psychiatric disability for that matter, because such a diagnosis requires medical expertise and falls outside the realm of common knowledge of a lay person.  Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"); Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  Consequently, the Veteran's purported opinions attributing the current psychiatric symptoms to a PTSD diagnosis is of no probative value.

Additionally, any purported lay contentions are far outweighed by the probative value of the VA treatment records and private treatment records, which do not reflect a confirmed diagnosis of PTSD.

Significantly, the Veteran has not presented competent evidence showing that he has PTSD in accordance with 38 C.F.R. § 4.125(a).  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  In the absence of a current disability a preponderance of the evidence is against the PTSD claim, the benefit-of-the-doubt doctrine is not for application, and the appeal seeking service connection for PTSD must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

Regarding the claim of service connection for other psychiatric diagnoses, as noted above, the record reflects diagnoses of paranoid schizophrenia and major depressive disorder.  Therefore, the first element of the claim of service connection for an acquired psychiatric disorder other than PTSD is met.  

Regarding the element of an in-service event, there is no probative evidence of any psychiatric problems during service.  Available service treatment records do not identify any complaints, treatment, or diagnosis related to a psychiatric disorder in service.  The earliest indication of psychiatric issues is shown years after service discharge, specifically in 1993 following a gunshot wound.

The Veteran has identified several in-service events as the cause of his psychiatric symptoms.  He has submitted multiple VA Forms 21-0781, Statement in Support of Claim, and VA Forms 21-0781(a), Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder Secondary to Personal Assault, indicating that he was the subject of racially motivated attacks by fellow service members, which included verbal and physical abuse.  

In a December 2012 VA Form 21-0781, the Veteran asserted that he felt he was in constant impending danger.  He continued, indicating that in the last years of his service he was verbally and physically abused by a higher-ranking soldier, who allegedly called the Veteran a variety of racial slurs.  Further, the Veteran claimed that the same higher-ranking soldier threw a boiling pot of coffee (or water) on the Veteran and then hit the Veteran on the head with the empty coffee pot.  The Veteran further asserted that he believes his diagnosed schizophrenia is connected to his time in service.  

Also in the December 2012 Statement in Support of Claim, the Veteran noted that he was walking past a soldier who was buffing the floor when the soldier yelled a racial slur at the Veteran.  The Veteran claimed that his life was in "inpending danger", and a physical altercation followed.  As part of the confrontation, the Veteran alleges that he injured his back and his clavicle.  

The third event the Veteran noted on the December 2012 Statement in Support of Claim occurred when the Veteran claims to have come across his roommate after the roommate had allegedly been threatened by another soldier with a large knife.  In response, the Veteran claims he went to find the soldier who threatened his roommate, and when he confronted the soldier with the knife, he was then allegedly also threatened with the knife and called a racial slur.  A physical altercation allegedly followed this interaction.  

In an April 2014 Statement in Support of Claim, the Veteran claimed that after drinking and smoking marijuana with three fellow soldiers, they witnessed three additional men who were attempting to outrun the military police (MP).  These additional men allegedly joined the group drinking and smoking when one of the men allegedly called the Veteran by a racial slur.  The Veteran then states that his fellow soldier identified him by name and they left the interaction.  The Veteran asserted that following this incident, he was sleeping in his barracks and was startled by a higher-ranking soldier who woke him and was yelling commands.  

In a June 2017 VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder Secondary to Personal Assault, the Veteran provided an additional stressor which allegedly took place in September 1977.  The Veteran asserts that he was provoked by a fellow soldier who "had a reputation of Kocking out Asiatic Africans."  The Veteran claims that when he stood up to respond to the other soldier, he was punched in the jaw "so hard that he hit me in and out" of consciousness by the time he hit the floor.  The Veteran claimed that he responded by jumping on top of the other soldier and punching him repeatedly.  The Veteran claims that the incident was racially charged and motivated by the military putting a "minority in harm's way."  

The Veteran's service treatment records reflect that he was in a fist fight and received treatment, however, the exact year is illegible.  Military personnel records indicate that in February 1980, the Veteran was non-judicially punished for being disrespectful in language to higher-ranking soldiers.  

Even assuming, without finding, that the events alleged above occurred as reported by the Veteran, there is no competent evidence of a nexus between any current psychiatric disorders and service, to include the above alleged events.  Notably, the Veteran's post-service treatment records do not relate any psychiatric treatments, evaluations, or symptoms to service.  Moreover, as discussed, the findings from the scheduled June 2017 VA examination could have helped to identify the etiology of any current psychiatric disorder, but the Veteran did not report to the examination.

Moreover, there is no evidence that schizophrenia or a psychotic disorder manifested to a compensable level within one year of the Veteran's discharge from service or that he experienced continuity of symptomatology of schizophrenia or a psychotic disorder since service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309, 3.384; Walker, 708 F.3d 1331.

Consequently, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; therefore, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.





ORDER

The petition to reopen the claim of service connection for a lumbosacral spine disorder based on the submission of new and material evidence is denied.  

Entitlement to a compensable rating for tinea cruris is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


